Citation Nr: 1616589	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-36 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of shrapnel fragment wound to muscle group XIV (right hip), to include a separate compensable evaluation for peripheral nerve involvement.
 
2. Entitlement to a rating in excess of 10 percent for residuals of shrapnel fragment wound to muscle group XII (left lower leg), to include a separate compensable evaluation for peripheral nerve involvement.
 
3. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability, prior to November 13, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) St. Louis, Missouri.

This case was previously brought before the Board in September 2014, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include providing the Veteran appropriate Veterans Claims Assistance Act notice and a new VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's residuals of shrapnel fragment wound to muscle group XIV (right hip) is manifested by no more than moderate muscle injury as shown by no fascial defects, lack of muscle atrophy, no more than slightly diminished muscle strength, mild paresthesias/dysesthesias, mild to moderate pain, and moderate numbness.  

2. The Veteran's right lateral femoral cutaneous neuropathy does not affect entirely different functions from the residuals of shrapnel fragment wound to muscle group XIV (right hip).

3. The Veteran's residuals of shrapnel fragment wound to muscle group XII (left lower leg) is manifested by no more than moderate muscle injury as shown by no fascial defects, lack of muscle atrophy, no more than slightly diminished muscle strength, moderate pain including fatigue-pain, and left ankle instability requiring no assistive device to aid locomotion.  

4. The bilateral lower extremities mild peripheral sensory polyneuropathy is not a residual of the shrapnel fragment wounds to either muscle group.  

5.  Prior to November 13, 2015, the Veteran was service connected for residuals of shrapnel fragment wound to muscle group XII; residuals of shrapnel fragment wound to muscle group XIV; tinnitus; degenerative disc disease, lumbar spine; radiculopathy, right lower extremity; radiculopathy, left lower extremity; each evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable, for a combined evaluation of 50 percent.    

6.  The Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation prior to November 13, 2015.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for residuals of shrapnel fragment wound to muscle group XIV (right hip) are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 4.73, 4.118, 4.124a, Diagnostic Codes 5314-8529, 7801-7805 (2015).

2. The criteria for an evaluation in excess of 10 percent for residuals of shrapnel fragment wound to muscle group XII (left lower leg) are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 4.73, 4.118, Diagnostic Codes 5312, 7801-7805.

3.  The criteria for entitlement to TDIU prior to November 13, 2015 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.16 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Ideally, notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VA's duty to notify was satisfied through a December 2014 letter sent to the Veteran that fully addressed all notice elements.  However, this letter was issued after the initial unfavorable decision by the RO, so not in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  Nevertheless, since providing that additional VCAA notice, the RO has readjudicated the Veteran's claims in a December 2015 Supplemental Statements of the Case (SSOC).  This is important to point out because the United States Court of Appeals for the Federal Circuit has held that a Statement of the Case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, any deficiency in the timing of the notice has been rectified by providing all required notice followed by readjudication of the claims.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Relevant post-service non-VA treatment records are associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded multiple VA examinations in conjunction with his claims for increased evaluations.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The examinations are adequate for the purposes of evaluating the Veteran's disabilities, as they involve reviews of the Veteran's pertinent medical history as well as clinical evaluations of the Veteran, and provide adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

I. Increased Ratings

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).


A. Ratings Schedule

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran claims entitlement to a rating in excess of 10 percent for both residuals of shrapnel fragment wound to muscle group XIV (right hip) and residuals of shrapnel fragment wound to muscle group XII (left lower leg).  More specifically, he asserts that he is entitled to separate compensable evaluations for peripheral nerve involvement.  

The Veteran's residuals of shrapnel fragment wound to muscle group XIV (right hip) has been evaluated as 10 percent disabling, throughout the appeal period, pursuant to Diagnostic Code 5314-8529.  The Veteran's residuals of shrapnel fragment wound to muscle group XII (left lower leg) has been evaluated as 10 percent disabling, throughout the appeal period, pursuant to Diagnostic Code 5312.  

Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2015).  The first four numbers reflects the diagnosed disability.  The second four numbers after the hyphen identifies the criteria used to evaluate that disability.  

Foremost, the Board notes that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).

The cardinal signs and symptoms of muscle disability are loss of power, leg weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  Under the criteria for rating muscle injuries, disabilities are characterized as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.73.

A moderate disability of the muscles results from a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  They manifest consistent complaints of one or more of the cardinal signs and symptoms of a muscle disability, particularly a lowered fatigue threshold. Some loss of deep fascia or muscle substance or impairment to muscle tonus and loss of power or lowered threshold of fatigue is expected.  38 C.F.R. § 4.56(d)(2). 

A moderately severe disability of muscles results from a through and through or deep penetrating wound with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Records should indicate hospitalization for a prolonged period for treatment of the wound and consistent complaints of cardinal signs and symptoms of muscle disability with evidence of an inability to keep up with work requirements.  A moderately severe disability also requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

A severe disability of the muscles results from through and through or deep penetrating wound with extensive debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring and binding.  It requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4).

Turing to the evidence of record, the December 1971 VA examination report, completed approximately two months after service discharge, does not suggest the initial injury was a through and through or deep penetrating wound.  The same report indicates the wound was debrided, but service treatment records and VA examinations do not indicate any infection, sloughing of soft parts, intermuscular scarring, or prolonged hospitalization.  

In a February 2010 letter, Mr. [redacted], a neighbor of the Veteran, describes how the Veteran's physical ability has greatly diminished.  He often helped others in the neighborhood with physical tasks but has curtailed this substantially because of problems with his legs.  It is further noted that taking care of his own property appears to be becoming too physically taxing on the Veteran.  Also, Mr. [redacted] observes leg pain prevents the Veteran from walking his dogs, which was one of his great pleasures. 

At a June 2010 VA examination, the Veteran complained of moderate intensity pain in the right leg, as well as limited range of motion secondary to pain and stiffness of the right hip.  He also reported numbness and tingling in the right anterior and lateral thigh as result of his lateral femoral cutaneous neuropathy caused by the shell fragment would.  The numbness and tingling were indicated to have no effect on the function or activity of the leg.  Flare-ups of pain in the right hip were noted to occur daily lasting several hours to several days.  These flare-ups are triggered by walking more than a third of a mile or standing for more than an hour.  There are pops and cracks frequently with use of the ankle.  The Veteran reported that the ankle does feel unstable and gives way at times.  The ankles were noted to be moderately painful with flare-ups occurring approximately twice a week, lasting less than an hour.  This limits standing to one hour and walking distance to little over a third of a mile.  He stops or limits activity because of the right hip more than the left ankle.  The Veteran revealed that he stopped bowling, a favor pastime, because of left ankle instability.  The Veteran required no assistive device for ambulation.  

The VA examiner observed the Veteran having some difficulty getting out of his chair in the waiting room.  Furthermore, a right lower extremity limp was observed favoring the right hip, but this resolved within the first few steps.  A limp was not observed for the remainder of the examination.  There was no evidence of atrophy of the right thigh when compared to the left.  There was diminished sensation to light touch over the lateral femoral cutaneous nerve distribution along the right anterolateral thigh extending to the level of the distal thigh just above the knee.  The Veteran was unable to discriminate between sharp and dull stimuli over the area, but did feel the stimulus of the pin in that region.  Strength against resistance for the right hip flexors, extensors, abductors, and adductors were slightly diminished at 4/5.  Similarly, left ankle dorsiflexors and plantar flexors were slightly diminished at 4/5.  There was also no evidence of atrophy of the left shin.  The Veteran was able to squat to the floor with minimal difficulty rising.  The ankle popped and cracked while doing so.   

On his August 2010 VA Form 9, the Veteran described concerns with this examination report.  First, he takes issue with the finding that there is no impact on driving or activities of daily living stating that he told the examiner that yard work that used to take one day now takes two or three and he no longer bowls because of his injuries.  However, both the extended time it takes to do yard work and his stopping bowling are mentioned in the report.  Second, he notes that while he may have not had a limp at the time of examination this was likely because it was in the early morning and he usually is limping by mid-afternoon.  Third, he suggests he had more difficulty rising from a squat position than described in the VA examination report.  However, he does not go into detail as to what this difficulty entailed.  Finally, he reports overall discomfort with the examiner.

The Veteran was provided another VA examination in April 2011.  Upon examination popping of the left ankle was observed.  Discomfort at the left ankle, when present, is medial and posterior and intermittent, nonconstant, and provoked by standing and walking for distances approximating a third of a mile.  By the Veteran's history the examiner described the Veteran's left ankle as minimally symptomatic.  The Veteran reported previous instances of falling because of left ankle instability.  Right hip pain was described as sharp, intermittent, nonconstant, and sometime causing the Veteran to lean left when seated.  Prolonged sitting can cause flair-ups but shifting provides relief.  There continues to be some diminished sensation in the area of the right lateral femoral cutaneous nerve.   The Veteran was observed to get up from a seated position and walk independently without an evident limp.  No discernable limp was apparent by the end of the examination either.  There was no visible, palpable, or measureable atrophy of the right thigh and excellent motor active resistance 5/5 in muscle group XIV.  Active motor resisted strength testing of muscle group XII on the left was also described as excellent.  

An April 2012 letter from Dr. Daniels indicates the Veteran fell at least four times in the previous six years as a result of his left ankle.  The doctor also notes the Veteran had right hip discomfort and paresthesias and left ankle and lower leg discomfort throughout his time working as a police officer until he retired in the 1980s.  It is further noted that when the Veteran attempted to return to work in 2003, in a different field, he was unable to perform the physical activities required of the job because of left leg and ankle weakness.  Weakness is noted to worsen after several hours of being upright.  Dr. Daniels sent another letter in June 2014 reporting that the Veteran continued to have weakness in both legs, be unsteady on his feet, and suffer frequent falls or near falls.  

The Veteran's most recent examination was in February 2015.  The VA examiner found no fascial defects or evidence of fascial defects associated with any muscle injury.  Fatigue-pain was reported to consistently affect the left side muscle group XII.  Muscle strength testing showed normal strength, 5/5, for left muscle group XII and right muscle group XIV.  The Veteran does not show signs of muscle atrophy.  He additionally does not use any assistive devices as a normal mode of locomotion.  The Veteran described numbness, pain, and muscle weakness in the right thigh area that the VA examiner attributed to right thigh lateral femoral cutaneous nerve sensory neuropathy.  Pain and paresthesias and/or dysesthesias were found to be mild and numbness was found to be moderate.  Sensory examination revealed absent light touch sensation on the right upper thigh and decreased in the right thigh/knee area.  The VA examiner indicated there is moderate incomplete paralysis of the right external cutaneous nerve of the thigh.  The VA examiner also diagnosed bilateral lower extremities mild peripheral sensory polyneuropathy but concluded it is idiopathy and less likely than not related to the service-connected shrapnel injury residuals.  

Additionally, the Board notes that the VA examiner stated the gradually worsening lower extremities dysfunction described by the Veteran, including right buttocks and hip area pain; more limited walking endurance with some instability and occasional falling; and left lower leg and ankle pain, numbness, and weakness is "primarily related to his progressive lumbar spine degenerative disc disease with bilateral radiculopathies."  

After review of the evidence, the Board finds that the Veteran's service-connected muscle injuries do not warrant a rating in excess of 10 percent disabling as they both do not more nearly approximate a moderately severe or severe muscle disability.  Notably, a Group XII disability that is moderately severe warrants an increased evaluation of 20 percent under Diagnostic Code 5312, whereas a Group XIV disability that is moderately severe would warrant a 30 percent evaluation under Diagnostic Code 5314.  Under both sections, a 10 percent evaluation is assigned for moderate disabilities.  

Moreover, separated ratings for either of the Veteran's muscle injuries and sensory polyneuropathy are not warranted.  The February 2015 VA examiner does diagnose bilateral lower extremities mild peripheral sensory polyneuropathy.  Nevertheless, the examiner concluded the polyneuropathy is idiopathic and less likely than not related to the service-connected shrapnel injury residuals.  As the weight of the evidence is against a finding that the polyneuropathy is a residual of the shrapnel fragment wounds to either muscle group the Board need not consider whether a separated rating is warranted under 38 C.F.R. § 4.55.  

There is also a diagnosis of right lateral femoral cutaneous neuropathy (meralgia) but the examiner notes it is already service connected.  The Board takes this as indicating that the VA examiner does not consider this peripheral nerve condition to affect entirely different functions from the residuals of shrapnel fragment wound to muscle group XIV (right hip).  Therefore, separate ratings for both the muscle injury and peripheral nerve condition are not warranted.  38 C.F.R. § 4.55.  

It is also worth noting, to the extent the Veteran suffers from bilateral radiculopathy, instead of neuropathy, of the lower extremities it has been service connected as secondary to the Veteran's service-connected degenerative disc disease, lumbar spine.  Therefore, rating any radiculopathy symptomatology under a separate diagnostic code for neuropathy would amount to awarding separate ratings for the same disability, or pyramiding, which is prohibited.  38 C.F.R. § 4.14.

Turing to whether an increased rating is warranted without separated ratings, the residuals of shrapnel fragment wound to muscle group XIV (right hip) is service connected as a muscle injury but rated pursuant to the diagnostic code for external cutaneous nerve of the thigh, as illustrated by the hyphenated Diagnostic Code 5314-8529.  The currently assigned 10 percent rating is the maximum schedular rating available under Diagnostic Code 8529.  Therefore, the issue of whether a higher rating is warranted for residuals of a shrapnel wound of the right hip is a matter of whether the muscle group XIV disability is more than moderate, pursuant to Diagnostic Code 5314.  Similarly, the issue of whether a higher rating is warranted for residuals of a shrapnel fragment wound of the left lower leg is a matter of whether the muscle group XII disability is more than moderate, pursuant to Diagnostic Code 5312.   

The evidence of record shows no muscle atrophy of the lower extremities.  The same evidence shows no fascial defects or evidence of fascial defects associated with any muscle injuries.  Strength tests of the relevant muscle groups, at worst, show what one examiner described as slightly diminished strength against resistance, 4/5.  Other tests show normal or excellent strength.  There is numbness, pain, and muscle weakness in the right thigh area but the February 2015 examiner determined the pain and paresthesias/dysesthesias to be mild, numbness to be moderate, and, as just noted, objective testing shows only slightly diminished muscle strength.  Alternatively, the June 2010 noted moderate intensity pain in the right leg and left ankle.  The Veteran suffers fatigue-pain in the lower left leg muscle group and while this contributed to the Veteran doing less physical activity (no bowling or walking his dog) and taking a longer time with other activities (yard work) it does not appear to the Board to debilitate the Veteran to such an extent it can be said to result in anything other than a moderate disability.  The Veteran also displays a history of instability of the left ankle.  While this instability causes occasional falls, Dr. Daniels suggests four times in a six year period, the ankle is not so unstable that an assistive device is needed to help with locomotion.  This evidence shows no more than a moderate disability of both muscle group XII (right thigh) and muscle group XIV (left lower leg).  As such, the preponderance of the evidence is against a finding that either muscle group disability more nearly approximates the moderately-severe or severe criteria.    

This conclusion is further supported by the February 2015 VA examiner's finding that the gradually worsening lower extremities dysfunction the Veteran has described, including right buttocks and hip area pain; limited walking endurance with some instability and occasional falling; and left lower leg and ankle pain, numbness, and weakness is "primarily related to his progressive lumbar spine degenerative disc disease with bilateral radiculopathies."  This weighs against a finding that the worsening of the Veteran lower extremities symptomatology over the years is attributable to the residuals of the shrapnel fragment wounds of either muscle group.  

Both the Veteran and Mr. [redacted] have attested to the Veteran's ever deteriorating condition resulting in progressive limitation of physical activity.  However, the evidence of record reveals that the Veteran suffers from multiple disabilities affecting the lower extremities.  The Veteran and Mr. [redacted], though lay persons, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue of whether the Veteran's observable symptomatology is attributable to the residuals of the shrapnel fragment wounds or other conditions; it is beyond the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Given this, their opinions are outweighed by the February 2015 VA examiner's opinion that the Veteran's worsening condition is primarily caused by other disabilities.  

Finally, addressing the Veteran's contention that he was not comfortable with the June 2010 VA examiner, even if the Board discounted the examination for this reason, the other evidence of record is more than adequate to evaluated the Veteran's disability and find that the muscle group disabilities are no more than moderate.  In fact, the June 2010 VA examination report general present a disability picture showing more impairment than the other VA examinations of record.  It is the June 2010 VA examiner who describes muscle strength as slightly diminished and refers to pain as being moderate.   

The Board has additionally considered whether a separate rating is appropriate for scars associated with either muscle injury.  VA examination reports show the scars do not total an area great than 39 square centimeters.  Furthermore, no scar is reported to be unstable and while the evidence shows pain in the right thigh and left lower leg neither VA examiners nor the Veteran have attributed this pain to the scars themselves.  As such, a separate compensable rating for scars is not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, or 7805.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

B. Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis in regards to his residuals of shrapnel fragment wound right hip and left lower leg.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In these exceptional or unusual cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of shrapnel fragment wounds and the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Rating Schedule provided muscle group injury ratings based on whether symptomatology is slight, moderate, moderately-severe, or severe, and external cutaneous nerve of the thigh ratings based on whether the nerve was severely to completely paralyzed or just mildly to moderately paralyzed.  The Veteran has not alleged or exhibited symptomatology that is so far outside the norm it suggests the Rating Schedule's categories of severity are inadequate to describe the severity and symptoms of the claimant's disabilities.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Furthermore, the disability picture is not so exceptional to warrant referral even when the disabilities are considered in the aggregate.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

II. TDIU

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran was recently awarded service connection for lung cancer with an evaluation of 100 percent, effective November 13, 2015.  TDIU is only warranted when the rating is less than total, therefore, the Board will address only whether TDIU is warranted prior to November 13, 2015.  38 C.F.R. § 4.16(a).  

Prior to November 13, 2015, the Veteran is service connected for residuals of shrapnel fragment wound to muscle group XII; residuals of shrapnel fragment wound to muscle group XIV; tinnitus; degenerative disc disease, lumbar spine; radiculopathy, right lower extremity; radiculopathy, left lower extremity; each evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompenable, for a combined evaluation of 50 percent.    

The percentage criteria for TDIU under 38 C.F.R. § 4.16(a) are not satisfied, as there is not a single service-connected disability rated as 60 percent or more or two or more disabilities with at least one disability rated at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Even though the percentage requirements of section 4.16(a) are not met, if the evidence establishes that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director, Compensation Service (Director) for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, the evidence of record weighs against a findings that the Veteran's service-connected disabilities are of sufficient severity to render him unable to follow a substantially gainful occupation.  Therefore, referral to the Director for extraschedular consideration is not warranted.

The Veteran completed a VA Form 21-8940 indicating some college eduction with no other eduction or training.  He reported working from 1995 to 1996 as a deputy sheriff and from 1999 to 2002 in sales at a hardware store.  Information provided about the year he earned his highest annual income shows previous employment as a police office as well.  

Both the Veteran and his neighbor Mr. [redacted] report service-connected disabilities greatly limit physical activity, including bowling, yard work, and dog walking.  An April 2012, letter from Dr. Daniels reports that the Veteran's residuals of his shrapnel wound caused discomfort during his years as a police officer, nevertheless, he was able to function well until the 1980s when he retired due to a non-service-connected hand injury.  In 2003, when he attempted to return to work his left lower leg weakness and instability prevented him from performing the physical activates required.  Dr. Daniels concludes that this weakness and instability renders the Veteran unable to work.  Dr. Daniels submitted a second letter in June 2014 confirming his opinion that the Veteran is not able to maintain gainful employment because of his disabilities. 

The February 2015 VA examiner, asked to comment directly on the function impact of the Veteran's disabilities on ability to work, opined that the service connected spinal disability has an impact but the residuals of shrapnel fragment wounds do not.  In describing the functional impact, the examiner reported though the Veteran has rare falls he regularly navigates the stairs in his house using only the railing.  He drives his own vehicle but rarely if ever needs to drive more than 15 to 20 minutes.  He can no longer use a push lawn mower.  Instability walking as well as back pain prevents him from walking his dogs or even walking one or two blocks for exercise.  He only walks from his truck to store and back.  Any time standing causes a burning sensation in his feet, pain and numbness in the left lower leg, and pain in the right hip.  These issues improve or resolve when the Veteran is off his feet.  The Veteran reported to the examiner that he left his previous job in lawn, garden, and tools sales because of his low back and left leg pain.  

A review of the medical evidence also shows the Veteran has a non-service-connected right knee condition which causes substantial impairment.  

The Board finds the weight of the medical and lay evidence is against a finding that the Veteran's service-connected disabilities are of sufficient severity to render him unable to follow a substantial gainful occupation.  The Board accepts that the Veteran's statements, Mr. [redacted]'s statement, Dr. Daniels's opinion, and, to a lesser extent, the February 2015 VA examination report show the Veteran's disabilities prevent him from adequately performing physical labor.  However, this evidence does not indicate the Veteran's service-connected disabilities limit his ability to perform sedentary employment.  If anything the evidence shows the impairment caused by his service-connected disabilities is reduced or resolved by not having to stand or walk for long periods.  Dr. Daniels's opinion weighs the most in favor of finding TDIU.  However, this opinion is based on the impact weakness and instability have on employability and both would have a minimum impact on sedentary employment as the Veteran would be limited in the amount of time he would have to stand and walk.  

In conclusion, a preponderance of the evidence of record is against a finding that, prior to November 13, 2015, the Veteran is unable to obtain or maintain substantially gainful employment because of his service-connected disability.  Though likely unable to secure and follow substantially gainful employment involving primarily physical labor the Veteran is not so limited in regards to sedentary employment.  Therefore, referral to the Director for extraschedular consideration is not warranted.  The claim for a TDIU must be denied.


ORDER

A rating in excess of 10 percent for residuals of shrapnel fragment wound to muscle group XIV (right hip) is denied.

A rating in excess of 10 percent for residuals of shrapnel fragment wound to muscle group XII (left lower leg) is denied.  

Entitlement to TDIU, prior to November 13, 2015, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


